Citation Nr: 1200230	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disorder or rash on the lower back (currently identified as herpes). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2000 to December 2000 and from February 2003 to May 2004, and with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for headaches and a rash on the lower back.   

In January 2010, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) to obtain any outstanding records of pertinent VA and private treatment and to afford the Veteran another VA examination in conjunction with her headaches claim.  Since the record reflects that there has been compliance with the Board's remand directives, the Board may proceed with adjudication of the claims without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The file contains no competent medical evidence that shows the Veteran has a current headaches disorder, or that she has any current residuals from a headache disorder shown in service.

2.  Giving the Veteran the benefit of the doubt, the weight of the evidence shows that her current diagnosis of herpes is related to the symptoms she has experienced since service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for entitlement to service connection for a rash on the lower back (currently identified as herpes), have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the Veteran's claim for service connection for the skin rash (herpes), since the full benefit requested (service connection) is being granted by this decision, any lapse in duties to notify or assist have not prejudiced the Veteran's claim.  

Regarding the Veteran's headache claim, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent the Veteran a March 2006 letter that informed her of what evidence is required to substantiate the claim, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  The notice letter also informed the Veteran of how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  
VA provided the Veteran with a general VA examination in April 2006 and a VA neurologic examination in April 2010 with a June 2010 addendum.  The examination reports contain sufficient information on which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 

This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan, 451 F.3d at 1336.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Headaches 

The Veteran seeks entitlement to service connection for a headache disorder.  She asserts that she first experienced headache-related symptoms during her deployment in Iraq in 2004. 

A review of the Veteran's service treatment records shows she complained of persistent headaches on a March 2004 Post Deployment Health Assessment.  An April 2004 treatment record shows that the Veteran reported that she first experienced daily headaches about six months beforehand.  Reportedly, she treated her headache episodes with Motrin and her symptoms were getting better.  No neurologic impairment was observed on examination.  It was thought that the headaches might be "rebound headaches" due to her daily use of Motrin. 

Subsequent post-service VA treatment records show a diagnosis of headaches.  An April 2006 VA treatment record shows the Veteran reported having episodes of headaches with light sensitivity approximately three times a week for the past few years.  She was advised to take a high dosage of Advil and use various relaxation methods.  An impression of tension-like headaches was given. 

In April 2006, the Veteran was afforded a VA examination in conjunction with her claim.  In that examination report, the examiner noted that the Veteran reported of a history of headaches starting after her deployment to Iraq.  The examiner noted that her inservice headaches were evaluated as "rebound headache."  The Veteran complained of current headaches that occur a couple times a week and responded to Advil or Motrin.  She denied any debilitating episodes within the past year.  On physical examination, the examiner did not observe any neurologic impairment.  An impression of headaches, spasm-type, was given.  No medical opinion was provided at that time. 

Subsequent VA treatment records continue to show that the Veteran provided a medical history of headaches.  

Pursuant to the Board's January 2010 remand directives, the Veteran was afforded a VA neurologic examination in April 2010.  In that examination report, the examiner noted that a review of the claims folder showed a positive medical history for tension headaches during the Veteran's period of service.  Specifically, the examiner noted the findings contained in the April 2004 service treatment records regarding the Veteran's complaints of daily headaches for the past six months.  The examiner next noted that the Veteran reported that she had stopped taking Motrin and that the headaches eventually resolved in early 2006.  The Veteran denied any headaches since then and any current treatment for headache-related problems.  Physical examination revealed no neurologic abnormalities.  The examiner found that the Veteran had tension-type headaches that had resolved without any residual functional impairment.  

In a June 2010 addendum to the April 2010 VA neurologic examination, the examiner stated the following: 

"Veteran's claimed headaches (tension type) are at least as likely as not related to service as they were diagnosed in service.  They are not due to any in service injury or trauma or due to a particular incident of the Veteran's military service.  However, the headaches as noted in prior [VA examination] have resolve since 2006 and are no longer an active problem.  No residual functional impairment."  

Without a current diagnosis of headaches or residual of headache disorder, service connection cannot be granted.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is no competent evidence of any current diagnosis for headaches or residuals of headache disorder.  See April 2010 VA examination report with June 2010 addendum. 

The Board has also considered the Veteran's own lay statements in support of her claim, in particular her assertion that her headache disorder first manifested while she was deployed in Iraq.  While the Veteran is competent to attest to circumstances of her service and other facts surrounding her claim, she is not competent to provide an actual diagnosis of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  Absent a finding of a current diagnosis of headaches or residuals of inservice headache disorder, service connection is not warranted.  In addition, the Court has held that there can be no valid claim without proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992);   Rabideau  v. Derwinski, 2 Vet.App. 141 (1992).

In sum, there is no competent medical evidence of current diagnosis of headache disorder or any residuals of headache disorder.  A necessary element (evidence of a current disability) for establishing service connection has not been shown; there is no valid claim.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for headaches is not warranted.

Should the Veteran be diagnosed with a headache disorder or a residual of inservice headaches in the future, she is encouraged to submit evidence of that diagnosis and reopen her claim.

Herpes (Originally Claimed as a Rash) 

The Veteran claims entitlement to service connection for a rash on her back, currently identified as herpes (HSV-2).  She asserts that she first experienced the symptomatology (later attributed to her herpes diagnosis) in 2004, a few months before she returned from active deployment in Iraq.  

The Veteran reports that in April 2004, she first developed rash on the small of back which she thought of as a "rug burn" manifested by a circular, nickel-size lesion.  The Veteran reports that at that time, she self-treated her symptomatology with an over-the-counter medication and it temporarily resolved.  The Veteran further reports that she has experienced at least five episodes of similar symptoms during the period from her separation from service in 2004 and the diagnosis of herpes (HSV-2) in April 2007.  

A review of the Veteran's service treatment records show evidence of skin disease problems, including psoriasis and acne, but there is no diagnosis of herpes made during her period of service.  The report of an April 2000 medical history, at the time of entrance into her first period of active service, shows that the Veteran reported a positive history of psoriasis since her childhood.  Examination revealed evidence of active psoriasis.  Subsequent service treatment records continue to show a medical history of psoriasis since childhood and show a medical history of acne.  The report of a March 2004 Post-Deployment Health Assessment shows that the Veteran reported a positive history of skin diseases and rashes while she was stationed in Iraq.  The treatment record does not contain a more detailed description of the types of skin problems that the Veteran experienced while she was deployed. 

The first evidence of a skin rash disorder comes from the Veteran's application for VA benefits in January 2006.  On her application, the Veteran indicated that her skin rash problem first manifested in April 2004.  

An April 2006 VA treatment record shows that the Veteran reported a history of skin rash on her back while she was stationed in Iraq.  Reportedly, she has experienced one or two re-occurrences of the skin rash on her back since her return from Iraq.  No skin rash was observed on examination. 

The Veteran was afforded a general VA examination in April 2006 in conjunction with various claims, including her skin rash claim.  The examination report shows that the Veteran reported that the skin rash on her back first manifested in April 2004 while she was stationed in Iraq.  She also reported that she has experienced two reoccurrences since then.  She described the rash as a "rug burn" with a circular, nickel-sized lesion on the small of her back and she self-treats the rash with an over-the-counter medication.  Reportedly, the rash has been inactive for the past year without any medication. The Veteran denied any association of the rash to her history of psoriasis.  No active rash was observed on examination and the examiner was unable to determine an etiology of the claimed rash disorder.  

An April 2007 VA treatment record contains the first medical evidence of an active skin rash.  In the treatment record, it was noted that the Veteran reported a recurring medical history of a lesion on the gluteal fold that first manifested during her deployment in Iraq.  Reportedly, she has had five similar episodes since then.  Physical examination revealed erythema and superficial erosion on the gluteal fold.  Subsequent laboratory testing results provided a diagnosis of herpes (HSV-2). Treatment options were discussed, but the Veteran declined any current treatment because the lesion on her gluteal fold was almost resolved.  The Veteran was advised to use anti-viral therapy for any future episodes.  

Subsequent post-service VA treatment records continue to show that the Veteran has been treated for herpes.  A May 2011 report of contact in her VA treatment records shows she reported recent outbreaks of herpes.   

In this case, the Veteran has a current diagnosis for herpes (HSV-2).  See VA treatment record dated April 2007.  She has credibly reported that she first experience symptoms of skin rash on the small of her back in service, and she has continued to experience similar symptomatology since then.  The VA treatment records show that the rash on her back has since been diagnosed as herpes.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Here, although a claimant generally is not competent to diagnose her skin disorder, she is competent to identify and explain the symptoms that she observes and experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Further, the Veteran has been diagnosed with herpes based on the similar symptomatology that she first experienced in service and since then.  See Jandreau, 492 F.3d at 1377.  

While the record does not contain a medical nexus statement that links the Veteran's currently diagnosed herpes to her service, based on the descriptions of the symptoms that she reported first occurred in service and later laboratory testing, she was subsequently diagnosed by VA medical professionals with herpes.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Id., 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Also supporting such a link are the reported medical history of skin problems noted in the April 2004 report of Post-Deployment Health at the time of the Veteran's discharge, and the April 2006 medical history of a skin rash on the small of the back first manifesting in service.  These reports support her later description of symptoms to the VA medical professional.  

Based on the foregoing, the Board finds that the evidence of record is at least in approximate balance as to whether the Veteran's currently diagnosed skin disorder (herpes) is related to the symptoms that first manifested during service.  Here, the file contains competent and credible lay evidence of skin rash symptoms since service and a medical diagnosis of herpes based on her description of those symptoms and laboratory testing.  Further, there was only a short period of three years between the reported onset of the symptoms and formal diagnosis of herpes.  The Board concludes that the evidence is at least in equipoise as to the question of whether the Veteran's current skin disorder (herpes) first manifested in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's herpes is likely related to service.   8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for  herpes is warranted.  



ORDER

Service connection for headaches is denied. 

Service connection for herpes (claimed as a skin rash on the back) is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


